 1   MOJI SANIEFAR, Cal. Bar. No. 233330
     SANIEFAR LAW
 2   7469 Mission St., 2nd Fl.
     Daly City, CA 94014
 3   Tel: (650) 581-0025
     moji@saniefarlaw.com
 4
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 5   A Limited Liability Partnership
     Including Professional Corporations
 6   RAYMOND C. MARSHALL, Cal. Bar No. 83717
     GREGORY F. HURLEY, Cal. Bar No. 126791
 7   WHITNEY A. HODGES, Cal. Bar No. 273080
     rmarshall@sheppardmullin.com
 8   ghurley@sheppardmullin.com
     whodges@sheppardmullin.com
 9   650 Town Center Drive, 4th Floor
     Costa Mesa, California 92626-1993
10   Telephone:      714.513.5100
     Facsimile:      714.513.5130
11
     Attorneys for Plaintiff FATEMEH SANIEFAR
12

13

14
                               UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16
                                        FRESNO DIVISION
17

18   FATEMEH SANIEFAR,                                   Case No. 1:17-cv-00823-LJO-BAM
19          Plaintiff,                                   JOINT STIPULATION AND ORDER TO
                                                         MODIFY SCHEDULING ORDER
20    vs.
21   RONALD D. MOORE, TANYA E. MOORE,                    District Judge: Hon. Lawrence J. O’Neil
     KENNETH RANDOLPH MOORE,
22   MAREJKA SACKS, ELMER LEROY FALK,                    Magistrate Judge: Hon. Barbara A. McAuliffe
     ZACHARY M. BEST, MOORE LAW FIRM,
23   a California Professional Corporation,
     MISSION LAW FIRM, a California
24   Professional Corporation, GEOSHUA
     LEVINSON, RICK D. MOORE, WEST
25   COAST CASP AND ADA SERVICES, a
     California Corporation, RONNY LORETO,
26   and DOES 1 THROUGH 100, inclusive,
27          Defendants.
28

                          STIPULATION MODIFYING SCHEDULING ORDER AND ORDER
                                              Page | 1
 1                Plaintiff Fatemeh Saniefar and Defendants Ronald D. Moore, Tanya E. Moore,

 2   Kenneth Randolph Moore, Marejka Sacks, Zachary M. Best, Moore Law Firm, Mission Law

 3   Firm, Geoshua Levinson, Rick D. Moore, West Coast CASp and ADA Services, and Ronny

 4   Loreto, by and through their undersigned counsel, hereby submit the following Stipulation

 5   Modifying Scheduling Order to modify the Court’s Scheduling Order issued on July 24, 2018 for

 6   good cause for the stated reasons below.

 7                WHEREAS, the Court issued a Scheduling Order on July 24, 2018 with the following

 8   deadlines:

 9           Expert Disclosures - May 17, 2019;

10           Non-expert Discovery Cutoff - June 7, 2019;

11           Supplemental Expert Disclosures - June 21, 2019;

12           Expert Discovery Cutoff - August 9, 2019;

13           Pretrial Motion Filing Deadline - October 4, 2019;

14           Pretrial Conference - March 3, 2020; and

15           Trial - May 5, 2020;

16           Whereas, pursuant to the Court’s order of April 23, 2019, Defendants have been ordered

17   to produce a privilege log and unprivileged and responsive documents to Plaintiff by May 23,

18   2019;

19           Whereas, after Defendants produce documents and a privilege log as ordered by April

20   23, 2019, Plaintiff intends to pursue a motion to compel based on application of the crime-fraud

21   exception;

22           Whereas, the Parties are still in the midst of conducting fact discovery;

23           Whereas, because of ongoing discovery, under the Court’s current Scheduling Order, the

24   Parties will be unable to: (1) provide their expert disclosures by May 17, 2019; (2) finish fact

25   discovery by June 7, 2019; (3) provide supplemental expert disclosures by June 21, 2019; and

26   finish expert discovery by August 9, 2019.

27           THEREFORE, the parties agree that good cause exists to extend the following deadlines

28   as provided below:

                              STIPULATION MODIFYING SCHEDULING ORDER AND ORDER
                                                  Page | 2
 1           Expert Disclosures - August 16, 2019;

 2           Non-expert Discovery Cutoff - September 6, 2019;

 3           Supplemental Expert Disclosures - September 13, 2019;

 4           Expert Discovery Cutoff – October 11, 2019;

 5           Pretrial Motion Filing Deadline – November 22, 2019;

 6           All remaining dates issued in the July 24, 2018 Scheduling Order are to remain

 7   unchanged, or to other dates that the Court deems appropriate based on the Court’s scheduling

 8   preference.

 9                                       Respectfully submitted,

10    DATED: May 6, 2019                  SANIEFAR LAW

11                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

12

13                                         /s/ Moji Saniefar
                                           MOJI SANIEFAR
14                                         RAYMOND C. MARSHALL
15                                         GREGORY F. HURLEY
                                           WHITNEY A. HODGES
16                                         Attorneys for Plaintiff Fatemeh Saniefar

17

18    DATED: May 6, 2019                   GORDON REES SCULLY MANSUKHANI, LLP
19
20                                         /s/ Steven R. Inouye
                                           Roger M. Mansukhani
21
                                           David L. Jones
22                                         Steven R. Inouye
                                           Attorneys for Defendants
23                                         Moore Law Firm, A.P.C., Tanya E. Moore, Kenneth
                                           Randolph Moore, Ronald D. Moore, Zachery M. Best,
24                                         Marejka Sacks, Mission Law Firm, A.P.C., Elmer Leroy
                                           Falk, Geoshua Levinson, Rick D. Moore, West Coast
25
                                           CASp and ADA Services, and Ronny Loreto
26
27

28

                            STIPULATION MODIFYING SCHEDULING ORDER AND ORDER
                                                Page | 3
 1                                              ORDER

 2                Based on the Joint Stipulation of the parties, and good cause appearing therefor, IT

 3   IS ORDERED that the Scheduling Order issued on July 24, 2018 be modified as follows:

 4                Expert Disclosures - August 16, 2019;

 5                Non-expert Discovery Cutoff - September 6, 2019;

 6                Supplemental Expert Disclosures - September 13, 2019;

 7                Expert Discovery Cutoff – October 11, 2019;

 8                Pretrial Motion Filing Deadline – November 22, 2019;

 9                All remaining dates issued in the July 24, 2018 Scheduling Order are to remain

10   unchanged.

11
     IT IS SO ORDERED.
12

13      Dated:    May 6, 2019                                /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                           STIPULATION MODIFYING SCHEDULING ORDER AND ORDER
                                                Page | 4
